Citation Nr: 0504182	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  00-16 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from January 1943 to November 
1945.  The appellant is the veteran's widow.

This appeal arises from a November 1999 rating decision of 
the Lincoln, Nebraska Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's death certificate shows that he died in 
August 1999 at age 75.  The immediate cause of death was 
asystole due to or as a consequence of oxygen and steroid 
dependent chronic obstructive pulmonary disease (COPD) due to 
or as a consequence of tobacco abuse.  Other significant 
conditions were passive aggressive  personality disorder, 
depression, anxiety and post-traumatic stress disorder 
(PTSD).  An autopsy was not performed.  

3.  At the time of the veteran's death, service connection 
was in effect for nicotine dependence with secondary lung 
disability, evaluated as 100 percent disabling; shrapnel 
fragment wounds of the abdomen, evaluated as 30 percent 
disabling; PTSD, evaluated as 30 percent disabling; shell 
fragment wounds of the right thigh, evaluated as 20 percent 
disabling; a scar of the right wrist, evaluated as 10 percent 
disabling; and a back scar, evaluated as noncompensably 
disabling; the combined evaluation for the veteran's service 
connected disabilities at the time of his death was 100 
percent.  

4.  The veteran's death was caused or contributed to by COPD, 
which in turn was due to the use of tobacco products that 
started during the service; COPD was not otherwise 
attributable to the veteran's military.

5.  The appellant's claim that the veteran's service 
connected PTSD played a significant role in the veteran's 
death is based solely on lay opinion; there is no medical 
evidence to support this allegation.

6.  The veteran's non-tobacco related service connected 
disabilities did not result in debilitation or otherwise 
hasten his death.

7.  The veteran did not have a service connected disability 
rated at 100 percent for 10 years prior to his death; he was 
not continuously rated as totally disabled for the five year 
period after his discharge from service; and he was never a 
prisoner of war.

8.  At the time of his death, the veteran did not have a 
service connected total disability which was permanent in 
nature.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1103, 
1110, 1310 (West 2002); 38 C.F.R. §§ 3.300, 3.312 (2004).

2.  The criteria to establish entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records to include the November 1945 
separation examination are silent regarding the presence of 
COPD, nicotine dependence or PTSD.

On VA examinations in August 1946 and September 1949, 
respiratory and psychiatric examination were normal.

In April 1997, the veteran filed a claim of service 
connection for PTSD.

On VA psychiatric examination in June 1997, at least a 30-
year history of a panic disorder with some agoraphobia was 
noted.  Also reported was delayed onset PTSD that had 
developed within the last few years and some memory 
impairment.  The diagnoses included delayed onset chronic 
PTSD, panic disorder with agoraphobia, mild dementia, and 
nicotene dependence.  

By rating decision in September 1997, service connection was 
awarded for PTSD and a 10 percent evaluation was assigned 
effective from the date of claim in April 1997.  By rating 
decision in March 1998, a 30 percent evaluation was assigned 
for PTSD effective from April 1997.  The 30 percent 
evaluation remained in effect for the remainder of the 
veteran's life.  Also by rating decision in March 1998, a 
total disability rating based on individual unemployability 
due to service connected disabilities was granted effective 
from April 1997.

On VA examination in June 1997, a seven-year history of 
severe shortness of breath was reported.  The diagnoses 
included COPD.

By rating decision in November 1997, it was determined that 
the veteran was not competent to handle the disbursement of 
funds.

On VA pulmonary examination in September 1998, it was noted 
that the veteran had started smoking when he was in the 
military.  By 1945, he was smoking two to two and a half 
packs of cigarettes a day.  He continued smoking until 1990 
when he suffered a pneumonia type illness.  He had not smoked 
since that time.  Pulmonary function tests showed severe 
obstructive pulmonary disease.  The diagnoses included 
nicotine dependence that started during service and COPD 
secondary to nicotine dependence.

By rating decision in October 1998, service connection was 
awarded for nicotine dependence with secondary lung 
disability and a 100 percent evaluation was assigned 
effective from November 1997.

The veteran's death certificate shows that he died in August 
1999 at the age of 75.   The immediate cause of death was 
asystole, due to or as a consequence of COPD, due to or as a 
consequence of tobacco abuse.  Other significant conditions 
were passive aggressive personality disorder, depression, 
anxiety, and PTSD.  An autopsy was not performed.

In September 1999, the appellant filed a claim of service 
connection for the cause of the veteran's death and DIC 
compensation under the provisions of section 1318.  She 
maintained that the veteran's death was due to the service 
connected COPD and PTSD.

The appellant testified before a hearing officer at the RO in 
February 2000 that the veteran's behavior had changed five 
years before his death; that he exhibited erratic and 
unpredictable behavior; that she had lived a five-year 
nightmare; that he suffered from constant psychiatric 
symptoms and was taking medications; and that his psychiatric 
disability contributed materially to the veteran's death.

In February 2000, Richard Whittier, M.D., the physician who 
signed the veteran's death certificate, indicated that when 
he filled out a death certificate, he would write the causes 
of death on a separate form and a secretary would then type 
the information onto the actual death certificate.  The 
unofficial form asks for "other significant conditions" and 
does not stipulate that they be "conditions contributing to 
death but not related."  A sample of the unofficial form was 
submitted.  Dr. Whittier indicated that he did not mean to 
imply that these other significant conditions that he listed 
contributed to the veteran's death.

A December 2001 statement from Scott Rasmussen, M.D., 
indicates that he recalled seeing the veteran at the VA when 
he was employed there, but that he had not seen him in his 
private practice since he left his employment with VA in 
1998.  Therefore, he could not provide any additional 
information on the appellant's claim beyond that which would 
be contained in the claims folder.

A VA mental health care notation from early August 1999 shows 
that the veteran's anxiety and depression had increased.  He 
was not responding to outpatient treatment.  He required 
increased structure and acute psychiatric inpatient 
hospitalization was recommended.  The veteran and his spouse 
had a hostile dependent relationship.  The impression was 
anxiety disorder with panic attacks, major depression and 
recurrent chronic PTSD.

An August 1999 VA hospital summary shows that the veteran was 
discharged several days before his death.  He had become very 
irritable and had been threatening his wife and yelling a 
lot.  He had decreased appetite and sleep, cried a lot and 
stated that he did not feel like life was worth living.  He 
denied having any suicidal ideation.  On discharge, the 
veteran's anxiety was well controlled with medication, he was 
no longer agitated and he was not currently having any 
psychiatric type complaints.  

A January 2002 VA medical statement indicates that the 
veteran's claims file and computerized patient record had 
been reviewed.  Based upon the evidence of record, it was 
opined that within a reasonable degree of medical certainty, 
that the veteran's PTSD did not cause or contribute 
substantially or materially to cause the veteran's death.


Analysis

A.  Nicotine Related Service-Connected COPD

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.312(a) (2004).  For a service-connected disability 
to be the principal cause of death, it must singularly or 
jointly with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  For a service- connected 
disability to be a contributory cause of death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312(c).  Moreover, 
38 U.S.C.A. § 1103 provides that a veteran's disability or 
death shall not be considered to have resulted from personal 
injury suffered or disease contracted on the basis that it 
resulted in injury or disease attributable to the use of 
tobacco products during the veteran's service.  

As noted above, the veteran was service connected for 
nicotine dependence with related (or secondary to nicotine 
dependence) COPD, effective from November 1997.  The death 
certificate lists COPD as a contributing condition for the 
cause of death.  Under the ordinary application of 38 U.S.C. 
§ 1310 and 38 C.F.R. § 3.312, the appellant's claim might be 
granted.  However, as noted above, 38 U.S.C. § 1103(a) 
prohibits the payment of disability or death compensation 
benefits if the post-service disability or death was 
attributable to the use of tobacco products by the veteran 
during the veteran's service.  Further, 38 C.F.R. § 3.300(a) 
(2004) implements 38 U.S.C. § 1103 and states that, "[f]or 
claims received by VA after June 9, 1998, a disability or 
death will not be considered service[]connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service."  The 
regulation further defines tobacco products to include 
cigarettes.  See 66 Fed. Reg. 18,195-18,198 (2001).

The veteran submitted a claim of service-connection for a 
lung disability due to smoking cigarettes in service.  He 
further alleged that he did not smoke prior to service and 
that he became addicted in service and did not stop smoking 
until approximately 1990, after he had developed pulmonary 
problems.  The veteran did not contend at any time that he 
developed COPD as a result of any other cause.  VA 
examinations and pulmonary function tests confirmed the 
diagnosis of COPD and a VA examiner of record attributed the 
diagnosis to the veteran's smoking, or use of tobacco, during 
and since his period of service.  The veteran's service-
connected COPD disability was clearly attributable to his use 
of tobacco products and he was granted entitlement to service 
connection for nicotine dependence and secondary COPD by 
rating decision in October 1998, effective from November 
1997.

The veteran died in August 1999.  The appellant submitted her 
claim for service connection for the cause of the veteran's 
death in September 1999.  This was slightly more than one 
year after the effective date of 38 U.S.C.A. § 1103(a) and 
the threshold date for claims established by 38 C.F.R. § 
3.300(a).  There is no possible dispute as to the date the 
claim was filed.  Indeed, the claim could not have been filed 
earlier than the date of the veteran's death.

In this case, the facts are clear that the veteran's grant of 
service connection for COPD was predicated on his service 
connected nicotine dependence.  The facts are also clear that 
the veteran died in August 1999.  Therefore, there is no 
possibility that a claim for service connection for the cause 
of death could have been filed on, or before, June 9, 1998.

The Board is cognizant of the appellant's arguments that a 
service-connected disability contributed to the veteran's 
death and his cigarette smoking began in service.  However, 
the Board is bound by the laws enacted by Congress, and in 
the present case there is simply no legal basis to award 
entitlement to service connection for the cause of the 
veteran's death, due to COPD as secondary to nicotine 
dependence, or tobacco use, in service.  Accordingly, the 
claim for entitlement to service connection for the cause of 
the veteran's death under 38 U.S.C.A. § 1310 must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in cases 
where the law and not the evidence is dispositive, a claim 
for entitlement to VA benefits should be denied or the appeal 
to the Board terminated because of the absence of legal merit 
or the lack of entitlement under the law).

B.  Non-Nicotine Related Service Connection for COPD

The Board notes that 38 U.S.C.A. § 1103(b) and 38 C.F.R. § 
3.300(b) do not prohibit service connection for disability or 
death from a disease or injury which is otherwise shown to 
have been incurred in or aggravated by active service, or 
which became manifest to the requisite degree of disability 
during any applicable presumptive period specified.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 
3.307, 3.309, 3.311, 3.313, 3.316 (2004); 66 Fed. Reg. 
23,166-23,169 (2001).

In this case, COPD is not one of the chronic diseases as 
defined under 38 U.S.C. § 1101.  There is no indication that 
the veteran was ever a prisoner of war or exposed to 
radiation in service to qualify for consideration of service 
connection under 38 U.S.C.A. § 1112.  There is no evidence, 
and no contention, that the veteran served in Vietnam such as 
to warrant consideration for his disability under 38 U.S.C.A. 
§ 1116 for diseases related to herbicide exposure.  Finally, 
there is no evidence to show that the veteran was exposed to 
mustard gas or Lewisite to allow for service connection for 
his COPD under 38 C.F.R. § 3.316.

At no time did the veteran ever assert that his COPD was 
related to anything other than his smoking of cigarettes, 
which started in service.  His service medical records are 
negative for any type of lung disorder and the post-service 
treatment records do not reflect any report of a lung 
problem, disorder or disease until many years after 
separation from service.  The veteran submitted several 
claims for VA benefits in the years immediately after service 
and never raised the issue of a lung disability until the 
late 1990s.  Moreover, the appellant has also asserted that 
the veteran's COPD was directly due to his smoking in 
service.  The totality of the medical evidence fails to even 
suggest a possible alternative etiology for the veteran's 
COPD.  In light of the evidence of record, there is no basis 
to establish service connection for the veteran's COPD on an 
alternative basis unrelated to nicotine dependence.  In a 
similar vein, it has not been contended nor has the evidence 
demonstrated that any of the veteran's other service 
connected disabilities (shrapnel and shell fragment wounds 
and scars) were in any fashion contributing factors related 
to the veteran's death.

The appellant has also contended that the veteran's service 
connected PTSD contributed to cause the veteran's death.  The 
evidence does not support this contention.  The medical 
record shows that the veteran reported on VA examination in 
June 1997 that he had suffered from a delayed onset of PTSD 
within the last few years.  A diagnosis of PTSD was rendered 
and service connection was granted for PTSD and a 30 percent 
evaluation was assigned effective from the April 1997 date of 
claim.  VA treatment records at the end of the veteran's life 
showed that he was suffering substantial levels of 
psychiatric symptomatology, but not from PTSD type symptoms.  

The Board notes that the death certificate included PTSD as a 
significant condition.  A February 2000 statement from Dr. 
Whittier, who was the certifying physician who prepared the 
veteran's death certificate, indicates that he had not meant 
to imply that other significant conditions to include PTSD 
contributed to the veteran's death.  Dr. Rasmussen, who had 
treated the veteran until 1998 at the VA, indicated that he 
was unable to comment on the appellant's claim beyond which 
what was contained in the claims folder.  And finally, a 
January 2002 VA medical statement shows that the physician 
had reviewed the veteran's claims folder and computerized 
medical record.  The examiner opined that the veteran's PTSD 
did not cause or contribute substantially or materially to 
cause the veteran's death.  The record therefore shows that 
none of the physicians involved in this case has opined that 
the veteran's PTSD caused or contributed to cause the 
veteran's death.  Moreover, it has neither been contended nor 
shown that any non-service connected psychiatric disability 
such as major depression, an anxiety disorder or panic 
attacks was manifest during service, the initial post service 
year, or for many years after service.  

The only evidence that would support the appellant's claim 
that the veteran's service connected PTSD contributed to 
cause his death is found in the appellant's written 
statements and testimony; however, lay evidence is inadequate 
to establish a medical nexus opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Accordingly, the preponderance of 
the evidence is against the appellant's claim.


C.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318

The appellant does not contend that the veteran was in 
receipt of a total disability rating for a period of 10 
years, or for a period of five years from his discharge from 
service.  Nor does she contend that he was a prisoner-of-war.  
She maintains instead that the conditions resulting in the 
veteran's death were related to his period of service or to 
his service-connected disabilities.  As discussed in the 
previous section, the Board has determined that service 
connection for the cause of the veteran's death is not 
warranted.

At the time of the veteran's death, service connection was in 
effect for nicotine dependence with secondary lung 
disability, evaluated as 100 percent disabling; shrapnel 
fragment wounds of the abdomen, evaluated as 30 percent 
disabling; PTSD, evaluated as 30 percent disabling; shell 
fragment wounds of the right thigh, evaluated as 20 percent 
disabling; a scar of the right wrist, evaluated as 10 percent 
disabling; and a back scar, noncompensably disabling; the 
combined evaluation for the veteran's service connected 
disabilities at the time of his death was 100 percent. 

If the veteran's death is not determined to be service 
connected, as found by the Board above, a surviving spouse 
may still be entitled to DIC benefits.  Pursuant to 38 
U.S.C.A. § 1318(a) (West 2002), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service connected.  A "deceased veteran" 
for purposes of this provision is a veteran who dies not as 
the result of the veteran's own willful misconduct, and who 
either was in receipt of or entitled to receive compensation 
at the time of death for service-connected disability rated 
totally disabling if the disability was continuously rated 
totally disabling for a period of ten or more years 
immediately preceding death; or, if so rated for a lesser 
period, was so rated continuously for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty; or, the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated as totally disabling for a 
period of not less than one year immediately preceding death.  
See 38 U.S.C.A. § 1318(a), (b); see also, 38 C.F.R. § 3.22.  

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2004).

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  Two decisions from the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) have 
added clarity to this issue.  A discussion of the evolution 
of the handling of such claims, however, is primary to the 
understanding of why this claim must now be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant must set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service- 
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims. 65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  Id. 
at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.

In this case, the Board finds that the criteria for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 are not 
met.  The record reflects that the veteran was in receipt of 
a total disability rating based on unemployability from April 
1997 (less then two years) and he was in receipt of a 
combined schedular rating of 100 percent for service 
connected disabilities from November 1997 (less than one 
year).  In addition, there is no evidence suggesting that the 
veteran was a prisoner of war at any time, and in any event 
it is undisputed that he died prior to September 1999.

Since the veteran consequently had no service-connected 
disability rated at 100 percent for the 10 years prior to his 
death, was not continuously rated as totally disabled for 
five years after service and leading up to his death (as he 
was discharged in November 1945 and died in August 1999), the 
appellant's claim must be denied.  38 U.S.C.A. § 1318.


The Veterans Claims Assistance Act of 2000

In adjudicating the appellant's claim, the Board has 
considered the applicability of the regulations implementing 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the appellant's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
appellant, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the appellant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.

In this case, the Board has conducted a complete and thorough 
review of the appellant's claims folder.  The Board finds 
that the RO advised the appellant of the evidence necessary 
to support her claims under section 1318 and for service 
connection for the cause of the veteran's death.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claims.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the RO sent the appellant a letter dated in July 2001 
as well as the statement of the case in February 2000 and 
supplemental statements of the case in March 2000 and April 
2002, which notified the appellant of the type of evidence 
necessary to substantiate her claims.  The documents also 
informed her that VA would assist in obtaining identified 
records, but that it was the appellant's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
above documents also informed the appellant about the 
information and evidence she is expected to provide. 

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).

To the extent possible, VA has obtained all pertinent records 
from sources identified by the appellant with regard to her 
claims.  In particular, additional points of evidentiary 
development were identified by the Board in its May 2001 
remand; the subsequent record shows that all available 
relevant medical records were obtained.  Additionally, the 
appellant presented testimony in support of her claims at a 
February 2000 RO hearing.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, a VA psychiatric medical 
opinion was obtained in January 2002 which is adequate to 
fully evaluate the appellant's appeal.  As an additional 
examination is unnecessary, the Board finds that the RO has 
satisfied the duty-to-assist obligations with respect to 
medical opinions.

The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  Therefore, the Board 
finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, under the Veterans Benefits 
Act of 2003, it is now permissible for VA to adjudicate a 
claim before the expiration of the statutory one-year period 
within which a claimant has to respond after receiving a VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, The Board 
acknowledges that the initial VCAA notice letter was sent to 
the veteran in July 2001 after the initial rating decision 
that is the basis for this appeal.   

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case back to the Board after 
the May 2001 remand, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a Supplemental Statement of the 
Case (SSOC) was provided to the appellant in April 2002.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of hers claims, and to 
respond to VA notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


